UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

---- ae x
PATRICIA CUMMINGS,

 

Plaintiff,
-against-

THE CITY OF NEW YORK; NEW YORK CITY
DEPARTMENT OF EDUCATION; CITY OF NEW
YORK OFFICE OF SPECIAL INVESTIGATIONS;
NYC MAYOR BILL de BLASIO; GIULIA COX;
COURTNEY WARE; BEN CHAPMAN; NEW YORK
DAILY NEWS; DR. ANDRE PERRY; THE
HECHINGER REPORT a/k/a HECHINGER
INSTITUTE ON EDUCATION AND THE MEDIA;
LENARD LARRY McKELVEY a/k/a CHARLAMAGNE
THA GOD; WWPR-FM (105.1 MHZ); iHEARTMEDIA;
CLEAR CHANNEL COMMUNICATIONS, INC.;
NEW YORK STATE SENATOR, KEVIN S. PARKER;
COUNCILMAN, JUMAANE D. WILLIAMS;
COUNCILMAN, DANIEL DROMM; COALITION

OF EDUCATIONAL JUSTICE; ANGEL MARTINEZ;
NATASHA CAPERS, and “JOHN DOE AND JANE
DOE # 1-100 said names being fictitious, it being the
intent of Plaintiff to designate any and all individuals,
officers, members, agents, servants, and/or employees
of the aforementioned agencies owing a duty of care to
Plaintiff, individually and jointly and severally,

Defendants.
wenee-e- ae --X

 

ANSWER

19 CV 1664

(Feuerstein, J.)

(Locke, M.J.)

TRIAL BY JURY
DEMANDED

PLEASE TAKE NOTICE that Defendant NEW YORK STATE SENATOR, KEVIN S.

PARKER (“Senator Parker”) by his attorney, LETITIA JAMES, Attorney General of the State of

New York, by DOROTHY OEHLER NESE, Assistant Attorney General, of counsel, hereby

interposes the following Answer in opposition to the Complaint:

1. Senator Parker affirmatively states that the allegations set forth in paragraph

numbered “1” set forth the purported jurisdictional basis for Plaintiff's claims, to which no
response is necessary; he denies that Plaintiff has pled any cognizable claims which would entitle
her to any relief; and he respectfully refers the Court to the constitutional provisions and statutes

cited to in paragraph numbered “1”, for the best evidence of their content and meaning.

2. Senator Parker denies the truth of the allegations set forth in paragraph numbered
“2”.

a Senator Parker denies the truth of the allegations set forth in paragraph numbered
“3”,

4. In response to the allegations set forth in paragraph numbered “4”, Senator Parker

affirmatively states that this Court, in general, possesses federal question jurisdiction over claims
arising under 42 USC § 1983 and denies that Plaintiff possesses any valid claims arising under
42 USC § 1983.

a Senator Parker denies the truth of the allegations set forth in paragraph numbered
“5” and to extent that the allegations refer to statutes, Senator Parker respectfully refers the Court
to the statutes themselves, as the best evidence of their content and meaning.

6. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “6” and to extent that the allegations
refer to statutes, Senator Parker respectfully refers the Court to the statutes themselves, as the
best evidence of their content and meaning.

7. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “7” and to extent that the allegations
refer to statutes, Senator Parker respectfully refers the Court to the statutes themselves, as the

best evidence of their content and meaning.
8. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “8”.

9. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “9” and to extent that the allegations
refer to statutes, Senator Parker respectfully refers the Court to the statutes themselves, as the
best evidence of their content and meaning.

10. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “10”, and to the extent that the
allegations set forth in paragraph numbered “10” refer to documents or letters, Senator Parker
respectfully refers the Court to the documents or letters themselves, for the best evidence of their
content and meaning.

11. Senator Parker denies the truth of the allegations set forth in paragraph numbered
“41”.

12. Senator Parker denies the truth of the allegations set forth in paragraph numbered
“12”, and to the extent that the allegations refer to statutes, respectfully refers the Court to the
statutes themselves, as the best evidence of their content and meaning.

13. Senator Parker affirmatively states that the allegations set forth in paragraph
numbered “13” recite Plaintiff's characterization of the jurisdictional basis for her claims and the
nature of this action to which no response is necessary and denies that Plaintiff is entitled to the
relief she seeks, and to the extent that the allegations refer to laws, statutes or constitutional
provisions, respectfully refers the Court to the laws, statutes and constitutional provisions

themselves, as the best evidence of their content and meaning.
14. Senator Parker denies the truth of the allegations set forth in paragraph numbered
“14”

15. Senator Parker affirmatively states that the allegations set forth in paragraph
numbered “15” recite Plaintiff's demand for a jury trial, to which no response is necessary, and
to the extent that the allegations refer to constitutional provisions, respectfully refers the Court to
the constitutional provisions themselves, as the best evidence of their content and meaning.

16. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “16”.

17. Senator Parker admits the truth of the allegations set forth in paragraph numbered
“17”.

18. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraphs numbered “18”, “19”, “20”, “21”, “22”, “23”,
9A 2S 3 20 3 ad 3s AO 5 20 yg AO, SL", “32”, “33”, “34”, “35” and “36”.

19. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “37” and to extent that the allegations
refer to statutes or cases, Senator Parker respectfully refers the Court to the statutes and cases
themselves, as the best evidence of their content and meaning.

20. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “38”.

21. Senator Parker admits the truth of the allegations contained in paragraph
numbered “39”.

2d. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraphs numbered “40”, “41”, “42”, “43”, “44”, “45”,
“46” and “47”.

23. Senator Parker denies the truth of the allegations set forth in paragraph numbered
“48”,

24. Senator Parker denies the truth of the allegations set forth in paragraph numbered
“49”.

25. In response to the allegations set forth in paragraph numbered “50”, Senator
Parker repeats, reiterates and realleges each and every response to the allegations contained in
the paragraphs of the Complaint inferentially referred to in paragraphs numbered “1” through
“49”, as if more fully set forth herein.

26. Senator Parker denies the truth of the allegations set forth in paragraph numbered
“51”,

27. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraphs numbered “52”, “53”, “54”, “55”, “56” and
“57”.

28. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraphs numbered “58”, “59”, “60”, “61”, “62”, “63”
and “64”, and to the extent that the allegations in those paragraphs refer to writings, documents,
video or audio transmissions or copies or recordings thereof, respectfully refers the Court to the
actual writings, documents, video or audio transmissions or copies or recordings thereof for the
best evidence of their content and meaning.

29. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “65”.

30. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraphs numbered “66”, “67”, “68”, “69”, “70”, “71”,
“72”, “73”, “74”, “75”, “76”, “77”, “78”, “79” and “80”, and to the extent that the allegations in
those paragraphs refer to writings, documents, video or audio transmissions or copies or
recordings thereof, respectfully refers the Court to the actual writings, documents, video or audio
transmissions or copies or recordings thereof for the best evidence of their content and meaning.

31. Senator Parker denies the truth of the allegations contained in paragraph
numbered “81.

32. In response to the allegations set forth in paragraph numbered “82”, Senator
Parker repeats, reiterates and realleges each and every response to the allegations contained in
the paragraphs of the Complaint inferentially referred to in paragraphs numbered “1” through
“81”, as if more fully set forth herein.

32. Senator Parker denies the truth of the allegations contained in paragraphs
numbered “83”, “84”, “85” and “86”.

33. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “87”.

34. Senator Parker denies the truth of the allegations set forth in paragraphs numbered
“88”, “89”, “90” and “91”.

35. Senator Parker admits the truth of the allegations set forth in the first sentence of
paragraph numbered “92” and denies the truth of the allegations set forth in the second sentence

of paragraph numbered “92”.
36. | Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in the first sentence of paragraph numbered “93” and denies
the truth of the allegations set forth in the second sentence of paragraph numbered “93”.

37. Senator Parker denies the truth of the allegations set forth in paragraphs numbered
“94”, “95” and “96”.

38. Senator Parker denies the truth of the allegations set forth in the first sentence of
paragraph numbered “97”, denies knowledge or information sufficient to form a belief as to the
truth of the allegations set forth in the second sentence of paragraph numbered “97”, and to the
extent that the allegations in those paragraphs refer to writings, documents, video or audio
transmissions or copies or recordings thereof, respectfully refers the Court to the actual writings,
documents, video or audio transmissions or copies or recordings thereof for the best evidence of
their content and meaning.

39. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “98”, and to the extent that the
allegations in those paragraphs refer to documents, respectfully refers the Court to the actual
documents themselves for the best evidence of their content and meaning.

40. In response to the allegations set forth in paragraph numbered “99”, Senator
Parker repeats, reiterates and realleges each and every response to the allegations contained in
the paragraphs of the Complaint inferentially referred to in paragraphs numbered “1” through
“98”, as if more fully set forth herein.

41. Senator Parker denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in paragraphs numbered “100”, “101”, “102” and “103” and
to the extent that the allegations in those paragraphs refer to writings, documents, video or audio
transmissions or copies or recordings thereof, respectfully refers the Court to the actual writings,
documents, video or audio transmissions or copies or recordings thereof for the best evidence of
their content and meaning.

42. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “104”.

43. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraphs numbered “105”, “106” and “107”, and to the
extent that the allegations in those paragraphs refer to writings, documents, video or audio
transmissions or copies or recordings thereof, respectfully refers the Court to the actual writings,
documents, video or audio transmissions or copies or recordings thereof for the best evidence of
their content and meaning.

44. Senator Parker denies the truth of the allegations set forth in paragraph numbered
“108” , and to the extent that the allegations in those paragraphs refer to writings, documents,
video or audio transmissions or copies or recordings thereof, respectfully refers the Court to the
actual writings, documents, video or audio transmissions or copies or recordings thereof for the
best evidence of their content and meaning.

45. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraphs numbered “109”, “110”, “111”, “112”, “113”,
“114”, “115”, “116” and “117”, and to the extent that the allegations in those paragraphs refer to
writings, documents, video or audio transmissions or copies or recordings thereof, respectfully

refers the Court to the actual writings, documents, video or audio transmissions or copies or
recordings thereof for the best evidence of their content and meaning.

46. Senator Parker denies the truth of the allegations set forth in paragraphs numbered
“118” and “119”.

47. In response to the allegations set forth in paragraph numbered “120”, Senator
Parker repeats, reiterates and realleges each and every response to the allegations contained in
the paragraphs of the Complaint inferentially referred to in paragraphs numbered “1” through
“119”, as if more fully set forth herein.

48. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraphs numbered “121”, “122”, “123”, “124”, “125”
and “126”.

49. In response to the allegations set forth in paragraph numbered “127”, Senator
Parker repeats, reiterates and realleges each and every response to the allegations contained in
the paragraphs of the Complaint inferentially referred to in paragraphs numbered “1” through
“126”, as if more fully set forth herein.

50. Senator Parker denies the truth of the allegations set forth in paragraph numbered
“128.

51. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “129”.

a2. Senator Parker denies the truth of the allegations set forth in paragraphs numbered
“130” , “131”, “132”, “133”, “134”, “135”, “136”, “137”, “138”, “139”, “140”, “141”, “142”,
“143”, “144”, “145”, “146”, “147”, “148”, “149”, “150” and “151”, and to the extent that the

allegations in those paragraphs refer to writings, documents, video or audio transmissions or
copies or recordings thereof, respectfully refers the Court to the actual writings, documents,
video or audio transmissions or copies or recordings thereof for the best evidence of their
content and meaning.

53. In response to the allegations set forth in paragraph numbered “152”, Senator
Parker repeats, reiterates and realleges each and every response to the allegations contained in
the paragraphs of the Complaint inferentially referred to in paragraphs numbered “1” through
“151”, as if more fully set forth herein.

54. Senator Parker denies the truth of the allegations set forth in paragraphs numbered
“153”, “154”, “155”, “156”, “157”, “158”, “159”, “160”, “161”, “162”, “163” and “164”, and to
the extent that the allegations in those paragraphs refer to writings, documents, video or audio
transmissions or copies or recordings thereof, respectfully refers the Court to the actual writings,
documents, video or audio transmissions or copies or recordings thereof for the best evidence of
their content and meaning.

55. In response to the allegations set forth in paragraph numbered “165”, Senator
Parker repeats, reiterates and realleges each and every response to the allegations contained in
the paragraphs of the Complaint inferentially referred to in paragraphs numbered “1” through
“164”, as if more fully set forth herein.

56. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “166”, and to the extent that the
allegations in those paragraphs refer to writings, documents, or regulations, respectfully refers
the Court to the actual writings, documents or regulations for the best evidence of their content

and meaning.

10
57. Senator Parker denies the truth of the allegations set forth in paragraph numbered
“167”, and to the extent that the allegations in that paragraph refers to writings, documents,
video or audio transmissions or copies or recordings thereof, respectfully refers the Court to the
actual writings, documents, video or audio transmissions or copies or recordings thereof for the
best evidence of their content and meaning.

58. Senator Parker denies the truth of the allegations set forth in paragraph numbered
“168”.

5. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “169”, and to the extent that the
allegations in that paragraph refer to regulations or to writings, documents, video or audio
transmissions or copies or recordings thereof, respectfully refers the Court to the actual
regulations, writings, documents, video or audio transmissions or copies or recordings thereof for
the best evidence of their content and meaning.

60. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations contained in paragraphs numbered “170” and “171”, and to the extent
that the allegations in those paragraphs refer to documents, respectfully refers the Court to the
actual documents for the best evidence of their content and meaning.

61. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations contained in paragraph numbered “172”, and to the extent that the
allegations in that paragraph refer to regulations or to writings, documents, video or audio
transmissions or copies or recordings thereof, respectfully refers the Court to the actual

regulations, writings, documents, video or audio transmissions or copies or recordings thereof for

11
the best evidence of their content and meaning.

62. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations contained in paragraph numbered “173”.

63. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “174” and to the extent that the
allegations in that paragraph refer to documents, respectfully refers the Court to the actual
documents themselves for the best evidence of their content and meaning.

64. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “175”.

65. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “176” and to the extent that the
allegations in that paragraph refer to documents, respectfully refers the Court to the actual
documents themselves for the best evidence of their content and meaning.

66. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “177” and to the extent that the
allegations in that paragraph refer to documents, respectfully refers the Court to the actual
documents themselves for the best evidence of their content and meaning.

67. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “178” and to the extent that the
allegations in that paragraph refer to statutes or documents, respectfully refers the Court to the
actual statutes or documents themselves for the best evidence of their content and meaning.

68. Senator Parker denies knowledge or information sufficient to form a belief as to

12
the truth of each and every allegation contained in paragraph numbered “179”, and to the extent
that the allegations in that paragraph refer to writings, documents, video or audio transmissions
or copies or recordings thereof, respectfully refers the Court to the writings, documents, video or
audio transmissions or copies or recordings thereof for the best evidence of their content and
meaning.

69. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations contained in paragraph numbered “180”, and to the extent that the
allegations in that paragraph refer to statutes or regulations, or to writings, documents, video or
audio transmissions or copies or recordings thereof, respectfully refers the Court to the actual
statutes, regulations, writings, documents, video or audio transmissions or copies or recordings
thereof for the best evidence of their content and meaning.

70. Senator Parker denies the truth of the allegations contained in the first through
fourth sentences of paragraph numbered “181” as an oversimplification or mischaracterization of
the content and meaning of the statute, constitutional provision and cases cited to therein, and
respectfully refers the Court to the actual statute, constitutional provision and cases for the best
evidence of their content and meaning, and denies the truth of the allegations contained in the
last sentence of paragraph numbered “181”.

71. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations contained in paragraph numbered “182”.

72. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “183” and to the extent that the

allegations in that paragraph refer to documents, respectfully refers the Court to the actual

13
documents themselves for the best evidence of their content and meaning.

73. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “184” and to the extent that the
allegations in that paragraph refer to statutes or documents, respectfully refers the Court to the
actual statutes or documents themselves for the best evidence of their content and meaning.

74. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “185”.

75. Senator Parker denies knowledge or information sufficient to form a belief as to
the truth of the allegations set forth in paragraph numbered “186” and to the extent that the
allegations in that paragraph refer to statutes or documents, respectfully refers the Court to the
actual statutes or documents themselves for the best evidence of their content and meaning.

76. Senator Parker denies the truth of the allegations set forth in paragraph numbered
“187”.

77. In response to the allegations set forth in paragraph numbered “188”, Senator
Parker repeats, reiterates and realleges each and every response to the allegations contained in
the paragraphs of the Complaint inferentially referred to in paragraphs numbered “1” through
“187”, as if more fully set forth herein.

78. Senator Parker denies the truth of the allegations set forth in paragraph numbered
“189”,

79. Senator Parker denies the truth of the allegations set forth in paragraph numbered
“190”.

80. | Senator Parker denies the truth of the allegations set forth in paragraph numbered

14
“191” and to the extent that the allegations in that paragraph refer to rules, regulations, codes,
statutes, ordinances or documents, respectfully refers the Court to the actual rules, regulations,
codes, statutes, ordinances or documents themselves for the best evidence of their content and
meaning.

81. Senator Parker denies the truth of the allegations set forth in paragraphs numbered
“192”, “193” and “194”.

82. In response to the allegations set forth in paragraph numbered “195”, Senator
Parker repeats, reiterates and realleges each and every response to the allegations contained in
the paragraphs of the Complaint inferentially referred to in paragraphs numbered “1” through
“194”. as if more fully set forth herein.

83. Senator Parker denies the truth of the allegations set forth in paragraphs numbered
“196”, “197”, “198”, “199” and “200”.

84. In response to the allegations set forth in paragraph numbered “201”, Senator
Parker repeats, reiterates and realleges each and every response to the allegations contained in
the paragraphs of the Complaint inferentially referred to in paragraphs numbered “1” through
“200”, as if more fully set forth herein.

85. Senator Parker denies the truth of the allegations set forth in paragraphs numbered
“202”, “203”, “204”, “205”, “206”, “207”, “208”, and “209”.

86. Senator Parker affirmatively states that the allegations set forth in the
“Wherefore” paragraph set forth Plaintiff's prayers for relief, to which no response is necessary,

and denies that Plaintiff is entitled to the relief she seeks.

15
87.

88.

89.

90.

91.

On.

93.

94.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE
The Complaint must be dismissed for failure to state a cause of action.
AS AND FOR A SECOND AFFIRMATIVE DEFENSE

The Complaint must be dismissed on the basis of statute of limitations.

AS AND FOR A THIRD AFFIRMATIVE DEFENSE

 

The Court lacks subject matter jurisdiction to provide the relief Plaintiff seeks.
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
Plaintiff lacks capacity to bring this action.

AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

 

Plaintiff lacks standing to bring this action.

AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

 

All or some of Plaintiff's claims are barred by issue preclusion.
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
All or some of Plaintiff's claims are barred by claim preclusion.

AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

 

Plaintiff is barred from pursuing some of the claims herein since the claims were

not raised administratively, and Plaintiff has failed to exhaust her administrative remedies as to

these claims.

95.

AS AND FOR A NINTH AFFIRMATIVE DEFENSE

Senator Parker’s actions were reasonable and based on his professional judgment,

and the decision and actions were both necessary and proper. The alleged conduct was, in whole

or in part, properly within the discretionary authority committed to Senator Parker to perform his

16
official functions, and the relief prayed for would constitute an improper intrusion by the
judiciary into said discretionary authority.
AS AND FOR A TENTH AFFIRMATIVE DEFENSE

96. The Verified Complaint fails to state any colorable constitutional or statutory

claims nor any claims upon which relief can be granted.
AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

97. The actions taken by Senator Parker were at all times proper, reasonable, and

necessary to effectuate the policies of the State of New York.

AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

 

98. Senator Parker has not violated any rights, privileges or immunities secured to
Plaintiffs by the Constitution or laws of the United States or the State of New York or any
political subdivision thereof.

AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

99. No statement made by Senator Parker or otherwise ratified by Senator Parker
authorized a deprivation of Plaintiff's constitutional rights.

AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

100. Any actions of Senator Parker complained of herein were in all respects
reasonable, proper, lawful, constitutional and an appropriate exercise of discretion.

AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE
101. IfPlaintiff sustained any damages or injuries, such damages or injuries were

caused, in whole or in part, by the Plaintiff, or by others acting on her behalf or at her behest.

17
AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE
102. If, in fact, Plaintiff has been damaged, said damages were caused in whole or in
part by her failure to take action to mitigate such damages, or by the failure of others acting on
her behalf or at her behest.
AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE
103. To the extent that any of Plaintiff's claims are asserted against Senator Parker in
his official capacity, such claims are barred by the Eleventh Amendment to the United States
Constitution and the principles of sovereign immunity enunciated in cases such as Edelman v.
Jordan, 415 U.S. 651 (1974), Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 120-
122 (1984) and their progeny.
AS AND FOR AN EIGHTEENTH AFFIRMATIVE DEFENSE
104. To the extent that Senator Parker is sued in his official capacity, he is not a
“person” within the meaning of 42 USC § 1983.
AS AND FOR A NINETEENTH AFFIRMATIVE DEFENSE
105. To the extent that any of Plaintiffs claims are asserted against Senator Parker in
his official capacity, he is shielded from liability and damages and immune from suit, based on
the doctrine of qualified immunity, and to the extent that any of Plaintiffs claims are based on
Senator Parker’s discretionary acts under State law, he is shielded from liability and damages
and absolutely immune from suit.
AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE
106. Senator Parker has not violated any rights, privileges or immunities secured to

Plaintiff by the Constitution or laws of the United States or the State of New York or any

18
political subdivision thereof, nor has he violated any act of Congress providing for the protection
of civil rights. No statement officially adopted or expressed by Senator Parker or otherwise
ratified by him authorized a deprivation of any of Plaintiff's rights, constitutional or otherwise.
AS AND FOR A TWENTY-FIRST AFFIRMATIVE DEFENSE

107. Plaintiff has failed to timely or properly serve and file notice of intent to sue or
notice of claim or otherwise failed to comply with the relevant provisions in the Court of Claims
Act governing commencement of suit against the State or state employees.

AS AND FOR A TWENTY-SECOND AFFIRMATIVE DEFENSE

108. Based on the facts alleged, Plaintiff cannot obtain exemplary or punitive damages

against Senator Parker.
AS AND FOR A TWENTY-THIRD AFFIRMATIVE DEFENSE

109. The Court should decline to exercise supplemental jurisdiction over Plaintiff’ s
state law-based claims. See Kolari v. New York-Presbyterian Hosp., 455 F.3d 118, 122 (24 Cir.
2006).

AS AND FOR A TWENTY-FOURTH AFFIRMATIVE DEFENSE

110. Plaintiff's defamation cause of action fails because she has not alleged special
damages. Moreover, under the “single instance rule”, Plaintiff's failure to plead special damages
requires a dismissal of her defamation per se claim.

111. Plaintiffs claims of defamation and defamation per se are barred, in whole or in
part, because the statements complained of do not convey a defamatory meaning.

112. Some or all of the complained of statements constitute expressions of opinion and

cannot form the basis for Plaintiff's defamation or defamation per se claims.

19
113. Plaintiff's claims of defamation and defamation per se fail because there was no
publication of defamatory matter.

114. Plaintiff's claims of defamation and defamation per se fail, in whole or in part, by
virtue of the truth of the complained of statements.

115. Plaintiff's claims of defamation and defamation per se fail, in whole or in part, by
reason of the existence of absolute privilege.

116. Plaintiff's claims of defamation and defamation per se fail, in whole or in part, by
reason of the existence of a qualified privilege.

117. Plaintiff's claim of defamation fails because she cannot make a showing of malice.

WHEREFORE, Senator Parker respectfully requests that judgment be entered dismissing
the Complaint with costs, disbursements and an award of reasonable attorney’s fees in favor of
Senator Parker and against Plaintiff, and that the Court grant such other and further relief as this
Court may deem just and proper.

Dated: Mineola, New York
June 27, 2019

LETITIA JAMES

Attorney General of the State of New York
Attorney for Defendant NEW YORK
STATE SENATOR KEVIN S. PARKER

 

Dorothy Oehler Nese

Assistant Attorney General, Of Counsel
200 Old Country Road, Suite 240
Mineola, New York 11501

(516) 248-3302

20
